Citation Nr: 0620638	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-20 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to the veteran's service-connected 
bilateral foot disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his friend R.M.B.

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1952 to 
March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

On a VA Form 21-4142 received in January 2002, the veteran 
raised the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) in connection with 
his service-connected pes planus.  To date, no action has 
been taken on his informal claim.  Therefore, the issue is 
referred to the RO for appropriate disposition.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

The record reveals that the veteran has not received the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005).  

Such notice must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice 
requirement is applicable to all aspects of the claim, to 
include the establishment of the effective date and the 
potential disability ratings.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
In letters dated in January 2002 and June 2003, the RO 
attempted to provide notice to the veteran.  However, these 
notices are insufficient, as they do not advise the veteran 
of what is necessary to substantiate a claim for secondary 
service connection, nor do they provide the criteria by which 
the veteran's disabilities will be rated.  Nor is information 
provided regarding the effective date of any such grant of 
service connection or rating established.  Corrective notice 
must be sent.

In January 2002, the veteran implied that he had been 
determined to be disabled by the Social Security 
Administration (SSA) at least in part due to his service-
connected foot disability.  The Court has held that where VA 
has notice that the appellant has received disability 
benefits from the SSA and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting those disability benefits, and the supporting 
medical documents on which the decision was based.  See Hayes 
v. Brown, 9 Vet. App. 67 (1996).  If the veteran is in fact 
receiving SSA benefits on the basis of his service-connected 
disability, those records would be relevant to his increased 
rating claim.  A search must be made for any available SSA 
records.

Referable to the veteran's secondary service connection 
claim, it is unclear what the veteran's current diagnosis is.  
In May 2001, a private physician reported that the veteran 
had "lumbar vertebrogenic pain" which was related causally 
to the bilateral pes planus.  A VA examination of the back 
was ordered on that basis, seeking both a diagnosis and an 
opinion referable to the etiology of any back disorder 
diagnosed.  The examiner at the April 2002 exam indicated 
that he did not examine the veteran's back, as the veteran 
voiced no complaints at that time.  The examiner then offered 
an opinion without benefit of an exam.  Because there is 
medical evidence of some sort of back disorder, further 
examination is required to determine what that disorder is 
and whether it is causally related to the service-connected 
foot disability.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for secondary service connection, as 
well as of the rating criteria by which his 
disabilities are, or will be, evaluated.  
Also provide information regarding the 
effective date of any grant of service 
connection or disability rating rendered.  
Notify him of information and evidence that 
VA would seek to provide and information and 
evidence that he was expected to provide.  
Ask the veteran to "provide any evidence in 
his possession that pertains to the claim."

2.  Contact the Social Security 
Administration (SSA) for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's receipt of SSA disability 
benefits.  Any attempts to obtain records, 
which are ultimately unsuccessful, should be 
documented in the claims folder.

3.  Schedule the veteran for a spine 
examination to determine the nature of any 
back disorder present.  The claims file 
should be made available to the examiner in 
conjunction with the examination and 
reviewed.  If a back disorder is present, 
the examiner is asked to render an opinion 
of whether it is at least as likely as not 
(probability of fifty percent or more) that 
the disorder is proximately due to, or the 
result of, his service-connected bilateral 
foot disorder.  The examiner also should 
indicate whether it is at least as likely as 
not that the veteran's bilateral foot 
disorder has aggravated any existing back 
disorder, and if so, to what degree.

4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


